Citation Nr: 1010929	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear melanoma 
to include as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Amrit Sidhu, Attorney At Law

WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

In a decision in August 2007, the Board denied service 
connection for right ear melanoma and for prostate cancer to 
include as due to exposure to ionizing radiation.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in September 2009, the Court set aside 
the Board's decision and remanded the case pursuant to 
38 U.S.C. § 7252(a) for re-adjudication consistent with the 
Court's decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

In a Notice of Disagreement filed December 2002, the Veteran 
reported that while on Enewetak Atoll he swam in water where 
the nuclear bomb tests had been conducted including over the 
thermonuclear crater.

In statements in May 2005 and in January 2007, the Veteran 
stated that the Enewetak Atoll was contaminated by ionizing 
radiation while he was on temporary duty there and that he 
was housed and fed in contaminated buildings, walked and lay 
on contaminated soil, and swam through a thermonuclear crater 
in contaminated sea water.  

The Veteran stated that the water he drank while on the 
island may have been contaminated with cerium 137 and 
asserted that his position was that of a down winder.  In an 
addendum in July 2005, the Veteran noted that cerium 137 was 
known to effect internal organs.

In June 2007, the Veteran testified that he was present on 
the Enewetak Atoll from September 27, 1957, to September 30, 
1957. 

In its decision in September 2009, the Court determined that 
there was no evidence in the record that the Veteran's lay 
statements regarding his exposure to ionizing radiation had 
been given due consideration or that the statements had been 
provided to the Defense Threat Reduction Agency (DTRA) for 
use in determining a radiation does estimate or to 
Compensation and Pension Services for use in determining the 
likelihood that the Veteran's cancers were the result of 
radiation exposure. 

In light of the Court's determination, further development is 
required and the case is REMANDED for the following action:

1.  Develop the claim in accordance 
with 38 C.F.R. § 3.311 to include a 
dose estimate to include the Veteran's 
assertions that he was exposure to 
ionizing radiation while living in 
contaminated buildings, laying in 
contaminated soil, drinking potentially 
contaminated water, and swimming 
through a thermonuclear crater in 
contaminated sea water while on the 
Enewetak Atoll for three days in 
September 1957.

2.  Upon completion of the development 
above, the claims should be 
adjudicated.  If any benefit sought 
remains denied, provide the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 
